By the Coukt.
Comstock, J.
The conduct of the prisoner in passing the two bills to the peddlers in exchange for rings, was no doubt suspicious. But those transactions do not appear to have any connection with the alleged offense for which he was indicted. The two bills were passed to the peddlers some two or three days after the transaction for which he' was upon trial. It was not shown that the bills were of the same bank as the one in question, nor even that they were counterfeits. One of them was returned to him as bad, whether as uncurrent or as counterfeit, does not appear. He received it back, alleging that he took it for a good bill. This circumstance does not prove that it was a counterfeit, much less that the prisoner knew that such was the fact. We think, therefore, that these transactions were merely calculated to excite suspicion and prejudice against the prisoner, and had no legal bearing upon the issue which was on trial.
It is true the prisoner, some three or four days before the dealing with the pedlers, said he had no money. This circumstance only suggests a doubt whether he came honestly by the bills which he is proved to have had so soon afterward; but it does not connect these bills, or the uttering of them, with the particular offense for which he was tried. We think the supreme court were right in granting a new trial.
Order affirmed.